Citation Nr: 1712738	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-20 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a right shoulder disability.


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1991 to November 2002 and from February 2003 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously before the Board in December 2013, March 2015, and April 2016, when it was remanded for additional development.  

In a May 2014 rating decision, the Appeals Management Center (AMC) granted the Veteran an increased rating of 20 percent from August 9, 2007.  In a September 2016 rating decision, the AMC granted the Veteran an effective date of November 20, 2002 for his 20 percent disability rating.  Regardless of the AMC's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefit available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's April 2016 remand directed the RO to afford the Veteran a shoulder examination.  The Veteran was provided a VA examination in May 2016.

Following the May 2016 VA examination, the Court of Appeals for Veterans Claims issued a decision which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  Although the examiner conducted range of motion testing for both of the Veteran's shoulders and indicated that the Veteran did not exhibit pain with weight-bearing, it does not appear that the range of motion testing included testing for pain on both active and passive motion or in weight-bearing and nonweight-bearing positions.  Thus, remand for testing that complies with 38 C.F.R. § 4.59 (2016) and Correia v. McDonald is required.

The Board's remand instructions also asked the examiner to provide an opinion as to whether any objective neurological symptoms noted upon examination were manifestations of the Veteran's service-connected shoulder disability.  The examiner noted the Veteran's report of tingling in and down the arm.  Later, the examiner noted that the Veteran did not exhibit any other pertinent physical findings, complications, conditions, signs, or symptoms, but did not address the Veteran's reported tingling.  In her July 2016 addendum, the examiner stated that the Veteran had no neurologic symptoms, and explained that an electromyogram (EMG) performed in 2010 revealed no abnormal findings or neuropathy.  The examiner's finding that the Veteran did not have neurologic symptoms is inconsistent with the Veteran's reports of tingling down the arm, which was noted by the examiner in the May 2016 examination report.  Clarification is required as to whether the Veteran's reports of tingling down the arm are a neurological manifestation of his right shoulder disability.

Lastly, the Board acknowledges that the Veteran's representative asked that the appeal be remanded for the May 2016 examiner to translate the range of motion findings in the May 2016 examination report into the language used in the applicable rating criteria, Diagnostic Code 5201.  See March 2017 Appellate Brief, pg. 3; 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).  However, the rating criteria are written in sufficiently clear language for the rating authority to interpret range of motion findings and apply the appropriate rating.  Thus, a directive instructing the examiner to translate range of motion findings is not warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Request any outstanding VA treatment records pertaining to the Veteran's right shoulder disability.  

2.  Schedule the Veteran for a VA examination for his service-connected right shoulder disability conducted by an appropriate medical professional skilled in the diagnosis and treatment of orthopedic and neurological pathology associated with a shoulder disorder.  The claims file, to include this remand, must be provided to the examiner for review in conjunction with the examination.

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and extent of any functional loss due to the Veteran's service-connected right shoulder disability, as well as any related neurological or orthopedic manifestations.  

The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right shoulder and left shoulder.

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.  It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the right shoulder disability that develops on use.

Based on current examination of the Veteran as well as review of the evidence of record to include post-service treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the right shoulder.  To the extent possible the examiner should indicate the degree of any additional range of motion loss due to pain on use or during flare-ups.  

The examiner should provide an opinion on whether any objective neurological symptoms noted are manifestations of the Veteran's service-connected shoulder disability.  The examiner should address the Veteran's report of tingling in and down his right arm.  See May 2016 VA examination report, pg. 2.  

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached should be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

3.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

4.  Thereafter, complete any other development deemed necessary, to include considering whether referral for extraschedular consideration is warranted, and then readjudicate the Veteran's claim.  If a complete grant of the benefit requested is not awarded, issue a SSOC to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

